Citation Nr: 1211043	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-40 450	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension (HTN)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to July 2002 and from August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A videoconference Board hearing was held at the RO in January 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Veteran submitted additional evidence after the hearing and waived RO jurisdiction over this evidence on the record at his Board hearing. See 38 C.F.R. § 20.1304(c) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a review of the record discloses a need for further development prior to appellate review of the Veteran's claim. Specifically, having reviewed the record of evidence, the Board finds that the Veteran should be afforded an additional VA examination to determine the nature and etiology of his hypertension.

At the January 2012 Videoconference hearing, the Veteran testified that the first time he was told that he had elevated blood pressure (BP) was during service in May 2005.  He was followed weekly as an outpatient for BP readings and told that he had pre-hypertension.  Later during training in 2007 he first received medication for hypertension.  This was noted to have been after his period of active service and during National Guard annual training in June 2007.  At that time during a routine examination he was diagnosed with essential hypertension, benign.  He was medicated with Lisinopril at that time.  

Service treatment records reflect that upon enlistment into the National Guard in February 2001 the Veteran had borderline hypertension.  His BP at that time was 137/83 but no HTN disability was noted, and the Veteran is presumed sound at entrance into service.  38 C.F.R. § 3.304(b) (2011).

During his subsequent period of active service from August 2004 to January 2006 he continued to be monitored and treated for BP readings that were outside the normal range.  

Specifically, a March 2005 service treatment record showed a BP reading of 140/70; April 2005 service treatment record showed BP readings of 156/71 and 160/71.   May 2005 service treatment records showed BP readings of 141/76, 152/96, 156/71, 160/71, 160/90, 150/82, 144/86, 138/64, 128/74, 135/72, 144/70, 150/79.   A June 2005 service treatment record showed a BP reading of 155/91.  A medical notation of file notes that the Veteran was to continue being monitored for borderline high blood pressure.  Hypertension was not diagnosed at that time or in any service treatment record.  

In an August 2006 VA examination the claims file and VA medical records were unavailable to the examiner.  The Veteran reported that during service in March 2005 he was seen for headaches with associated pain in his right eye.  It was noted at that time that he had high BP.  His BP was monitored for a week.  Apparently his BP was borderline and he did not receive any medications at that time.  Subsequent to service he was evaluated at the VAMC Lubbock for a month.  He was again found to be borderline and underwent no medical treatment.   The examiner noted BP was 141/82, 134/84, and 139/78.  He opined that the Veteran did not have any signs of hypertension.  Basically his BP was still borderline.

In a May 2007 VA examination the claims file was reviewed by the examiner.  The examiner noted borderline BP during service in May 2005.  He did not receive any medications at that time.  Subsequent to service he was evaluated in March 2006 at the VAMC Lubbock and again found to be borderline.  The examiner noted BP was 139/84, 134/79, and 140/73.  He opined that the Veteran had borderline HTN noting that people with borderline HTN are more likely to progress to sustained HTN.
In a January 2009 VA examination the claims file was reviewed and the examiner noted that in the February 2001 service entrance examination BP was borderline high at 137/83.  In May 2005 and in December 2006 medical records he was noted to have borderline elevated BP.  The examiner noted BP was 129/78, 125/77 and 127/84.  The examiner opined that there was no evidence of HTN at the present time.

Additional service treatment records were received in July 2010 and a new examination was scheduled for October 2010 for a medical opinion as to whether the Veteran's current HTN was related to the high BP readings during active service.  The Veteran failed to report for his examination.

The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination and cooperating with the examiner.  If an appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The Veteran has an obligation to assist in the adjudication of his claim and must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same. 38 C.F.R. §§ 3.326, 3.327.  He is advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision. 38 C.F.R. § 3.655 (2010). 

Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that are "capable of lay observation," but laypersons are not generally competent to provide evidence as to more complex medical questions requiring medical expertise.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) to Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) and Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that "a layperson is generally not capable of opining on matters requiring medical knowledge").  

Although hypertension was not formally diagnosed until June 2007, more than a year after service, the multiple episodes of elevated blood pressure noted in the service treatment records coupled with the diagnoses of hypertension within a short period require a medical opinion to determine any nexus.  Although several VA examinations were conducted, the examiners do not appear to have considered the Veteran's diagnosis of essential hypertension benign diagnosed in June 2006 National Guard ADT examination records.  Thus, the examinations are inadequate, and a new one must be conducted.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran should be scheduled for a VA hypertension examination to determine. whether any current hypertension was caused by his service or is otherwise related to service.
 
Finally, at his August 2006 VA examination the Veteran indicated that he had been treated for about a month in 2006 for hypertension at the Lubbock, Texas VAMC.  In his May 2007 VA examination he indicated that he had been treated in March 2006 for hypertension at the Lubbock, Texas VAMC.  As these records may be probative regarding the Veteran's hypertension, the RO should attempt to obtain and associate with the file any treatment records for the Veteran for hypertension from the Lubbock, Texas VAMC for 2006. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any available treatment records for the Veteran for hypertension from the Lubbock, Texas VAMC from January 2006 to February 2007.   A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  The RO/AMC should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his hypertension from January 2009 to the present.  
The RO/AMC must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

3.  If any outstanding records are appropriately identified and their release authorized (as necessary), the RO/AMC must attempt to obtain them.  All attempts to obtain these records should be documented in the claims file.

4.   Schedule the Veteran for a VA hypertension examination to determine the nature and etiology of any currently diagnosed hypertension.  The claims folder and a copy of this remand should be made available to the examiner for review of pertinent documents therein in connection with the examination. The examiner should indicate whether or not the claims folder was reviewed.   The examiner should determine whether hypertension existed during the Veteran's period of military service, taking into account the February 2001 enlistment examination which reflects borderline hypertension; and the monitoring of BP readings that were outside the normal range during his periods of service.  

Specifically, March 2005-140/70; April 2005-156/71, 160/71; May 2005-141/76, 152/96, 156/71, 160/71, 160/90, 150/82, 144/86, 138/64, 128/74, 135/72, 144/70, 150/79; and, June 2005-155/91.  The examiner should also consider the June 2007 National Guard annual training physical (11/2 years after active service) which diagnosed essential hypertension, benign.

Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% degree of probability or higher) that the Veteran presently has hypertension related to service or whether hypertension manifested to a compensable degree within one year of service.

A complete rationale for all opinions expressed must be provided.  In preparing his opinion the examiner is requested to also discuss the May 2007 VA examiner's opinion that people with borderline HTN are more likely to progress to sustained HTN.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

5.  Notify the Veteran that it is his responsibility to report for the examination, and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case (SSOC) to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


